DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omoda et al. (US 2009/0154757) herein Omoda.

Regarding claim 1, Omoda discloses an on-vehicle sound-emitting device configured to be installed in a vehicle (speaker devices 100 installed on vehicle trunk 103, Figs. 2-6), the sound emitting device comprising: a speaker (speaker 2, Fig. 6); and a reflection unit, disposed at a position facing the speaker, the reflection unit (reflection unit 3 disposed at a position facing speaker 2 and configured to reflect sound output from the speaker to direct the sound in a desired direction, Fig. 6, [0064]).  

Regarding claim 2, Omoda discloses wherein the reflection unit comprises an arc-shaped curved surface (reflection unit 3 has an arc-shaped curved surface, Fig. 6).  
Regarding claim 8, Omoda discloses a sound-emitting device (speaker devices 100 installed on vehicle trunk 103, Figs. 2-6), comprising: a speaker (speaker 2, Fig. 6); and a reflection unit, disposed at a position facing the speaker, the reflection unit configured to reflect sound output from the speaker to direct the sound in a desired direction (reflection unit 3 disposed at a position facing speaker 2 and configured to reflect sound output from the speaker to direct the sound in a desired direction, Fig. 6, [0064]).

Claim(s) 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subat et al. (US 2017/0267138) herein Subat.

Regarding claim 1, Subat discloses an on-vehicle sound-emitting device configured to be installed in a vehicle (pair of speakers 102/210/320 installed in a car seat headrest, Figs. 1-3), the sound emitting device comprising: a speaker (speaker 102/210/320, Fig. 1-3) and a reflection unit, disposed at a position facing the speaker, (telescopic wing 310 disposed at a position facing the speaker 320 and used to reflect and guide sound from speaker 320 in a desired direction, [0039], Figs. 3A-3C).  

Regarding claim 2, Subat discloses wherein the reflection unit comprises an arc-shaped curved surface (reflection unit 310 has an arc-shaped curved surface as seen in  Fig. 3A).  

Regarding claim 3, while Subat discloses wherein the reflection unit comprises a flat surface (wing 310 has a flat surface, Figs. 3A-3C).

Regarding claim 7, Subat discloses a sound-emitting device comprising two sound-emitting devices according to claim 1 as a pair (pair of sound-emitting devices 320, Omoda: Fig. 3A), wherein the paired sound- emitting devices are configured to be installed on a headrest of a seat or an upper portion of a backrest of the seat (speakers 320 installed in headrest 300, Fig. 3A).  
	
Regarding claim 8, Subat discloses a sound-emitting device (pair of speakers 102/210/320 installed in a car seat headrest, Figs. 1-3)), comprising: a speaker (speaker 102/210/320, Fig. 1-3)); and a reflection unit, disposed at a position facing the speaker, the reflection unit configured to reflect sound output from the speaker to direct the sound in a desired direction (telescopic wing 310 disposed at a position facing the speaker 320 and used to reflect and guide sound from speaker 320 in a desired direction, [0039], Figs. 3A-3C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Omoda et al. (US 2009/0154757) herein Omoda.

Regarding claim 3, while Omoda does not specifically teach wherein the reflection unit comprises a flat surface, it would have been an obvious matter of design choice to have a flat surface, since applicant has not disclosed that having a flat surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the reflection unit of Omoda.


Regarding claim 6, while Omoda does not specifically teach wherein a height of the reflection unit is equal to or less than three times the size of the speaker, it would have been an obvious matter of design choice to have the height of the reflection unit be equal to or less than three times the size of the speaker, since applicant has not disclosed that having such a height ratio between the reflection unit and the speaker solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the reflection unit of Omoda.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the reflection unit of Omoda to have a height equal to a less than three times the size of the speaker in order to achieve a desired reflection for a desired sound directionality.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Omoda et al. (US 2009/0154757) herein Omoda in view of Center et al. (US 2014/0116390) herein Center.

Regarding claim 4, while Omoda does not specifically teach wherein the reflection unit comprises a cylindrical member including a first opening that opens on a (waveguide 110 makes up a parabolic reflector (reflection unit) and has a circular cross-section (thus is cylindrical in shape) with a first opening 115 at the side of speaker and a second opening 120 that opens toward the desired direction, Center: [0048], Figs. 6-14, 16 and 19).  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the reflection unit of Omoda to include a cylindrical member including a first opening that opens on a side of the speaker and a second opening that opens toward the desired direction as suggested by Center in order to better direct and propagate sound in a desired direction.

Regarding claim 5, in the combination of Omoda and Center, Center discloses  wherein the cylindrical member is curved (waveguide 110 is curved, Center: Figs. 6-14).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Subat et al. (US 2017/0267138) herein Subat in view of Center et al. (US 2014/0116390) herein Center.

Regarding claim 4, while Subat discloses wherein the reflection unit comprises a member including a first opening that opens on a side of the speaker and a second opening that opens toward the desired direction (segments 317 (interpreted to a be a member of reflection unit 310) includes a first open that opens to a side of speaker 320 and a second opening that opens towards wing 310, Subat: Figs. 3B,3C) but lacks wherein the member is cylindrical.
Nevertheless, it is well known in art for reflection units to have a cylindrical member (in this case a waveguide) as demonstrated by Center (waveguide 110 makes up a parabolic reflector (reflection unit) and has a circular cross-section (thus is cylindrical in shape) with a first opening 115 at the side of speaker and a second opening 120 that opens toward the desired direction, Center: [0048], Figs. 6-14, 16 and 19).  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the member of Subat to be cyclindrical as suggested by Center in order to better direct and propagate sound in a desired direction.

Regarding claim 5, in the combination of Omoda and Center, Center discloses  wherein the cylindrical member is curved (waveguide 110 is curved, Center: Figs. 6-14).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Subat et al. (US 2017/0267138) herein Subat.

Regarding claim 6, while Subat does not specifically teach wherein a height of the reflection unit is equal to or less than three times the size of the speaker, it would have been an obvious matter of design choice to have the height of the reflection unit be equal to or less than three times the size of the speaker, since applicant has not disclosed that having such a height ratio between the reflection unit and the speaker solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the reflection unit of Subat.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the reflection unit of Subat to have a height equal to a less than three times the size of the speaker in order to achieve a desired reflection for a desired sound directionality.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651